Case 20-18488-MBK            Doc 73      Filed 07/22/20 Entered 07/22/20 12:27:37      Desc Main
                                        Document      Page 1 of 3



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY

    Caption in Compliance with D.N.J. LBR 9004-1(b)

    Eitan D. Blanc, Esquire
    Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
    2005 Market Street, 16th Floor
    Philadelphia, PA 19103
    215-569-2800
    edblanc@zarwin.com

    Counsel for DVL, Inc. and DVL Kearny Holdings, LLC

    In Re:                                                   Chapter 11
    CONGOLEUM CORPORATION,
                                                             Case No. 20-18488 (MBK)

               Debtor. 1
                                                             Hearing Date: August 13, 2020 at 10:00
                                                             A.M.




    NOTICE OF MOTION OF DVL, INC. AND DVL KEARNY HOLDINGS, LLC FOR
     ENTRY OF AN ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
           PURSUANT TO SECTION 362 OF THE BANKRUPTCY CODE

TO:      Warren A. Usatine, Esq.
         Felice R. Yudkin, Esq.
         Rebecca W. Hollander, Esq.
         Cole Schotz P.C.
         25 Main Street
         P.O. Box 800
         Hackensack, New Jersey 07602-0800
         Attorneys for Debtor

         And

         Congoleum Corporation
         3500 Quakerbridge Road
         Mercerville, NJ 08619


1
  The last four digits of the Debtor’s federal tax identification number are 8678. The Debtor’s
corporate headquarters is located at 3500 Quakerbridge Road, Mercerville, New Jersey 08619.
                                                      1
Case 20-18488-MBK        Doc 73     Filed 07/22/20 Entered 07/22/20 12:27:37             Desc Main
                                   Document      Page 2 of 3



       And

       Margaret McGee, Esq.
       Jeffrey M. Sponder, Esq.
       U.S. Dept. Of Justice- Office of U.S. Trustee
       One Newark Center
       1085 Raymond Blvd.
       Ste. 21st Floor
       Newark, NJ. 17102


       And

       Any other parties-in-interest

       PLEASE TAKE NOTICE that DVL, Inc. and DVL Kearny Holdings, LLC (collectively

“DVL”), by and through its undersigned counsel, will move before the Honorable Michael B.

Kaplan on August 13, 2020 at 10:00 A.M. or as soon thereafter as counsel may be heard, at the

United States Bankruptcy Court, United States Courthouse, Courtroom #8, 402 East State Street,

Trenton, New Jersey 08608, for entry of an Order pursuant to section 362(d) of title 11 of the

United States Code (the “Bankruptcy Code”) granting relief from the automatic stay in order to

proceed against the Debtor in the matter of DVL, Inc. and DVL Kearny Holdings, LLC v

Congoleum Corporation and Bath Iron Works Corporation, Case No. 2:17-cv-04261-KM-JBC

(the “District Court Action”), which is currently pending in the United States District Court for the

District of New Jersey (the “Motion”).

       YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and

discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have

an attorney, you may wish to consult one).


       PLEASE TAKE FURTHER NOTICE that in support of the Motion the undersigned

shall rely on the Certification of Anthony R. Twardowski, Esq. in Support of the Motion of DVL,

Inc. and DVL Kearny Holdings, LLC for Entry of an Order Granting Relief from the Automatic
                                                 2
Case 20-18488-MBK         Doc 73     Filed 07/22/20 Entered 07/22/20 12:27:37             Desc Main
                                    Document      Page 3 of 3



Stay Pursuant to Section 362 of the Bankruptcy Code as well as the Memorandum of Law in

Support of the Motion of DVL, Inc. and DVL Kearny Holdings, LLC for Entry of an Order Granting

Relief from the Automatic Stay Pursuant to Section 362 of the Bankruptcy Code. A proposed Order

granting the relief requested in the Motion is also submitted herewith.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in

the Motion must be filed no later than August 6, 2020 and shall be (i) in writing, (ii) state with

particularity the basis of the objection, and (iii) be filed with the Clerk of the Bankruptcy Court in

accordance with LBR 9013-2.

       PLEASE TAKE FURTHER NOTICE that unless an objection is timely filed and served,

the Motion will be deemed uncontested and the relief may be granted without a hearing.

       PLEASE TAKE FURTHER NOTICE that the undersigned requests oral argument on

the return date of the Motion if objection(s) are timely presented.



July 22, 2020                                  Respectfully submitted,

                                               ZARWIN BAUM DeVITO KAPLAN
                                               SCHAER & TODDY P.C.

                                               By: _/s/ Eitan D. Blanc
                                               Eitan D. Blanc, Esquire
                                               Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
                                               2005 Market Street, 16th Floor
                                               Philadelphia, PA 19103
                                               Phone: (215) 569-2800
                                               Fax: (215) 569-1606
                                               Email: edblanc@zarwin.com
                                               Attorneys for DVL, Inc. and DVL Kearny
                                               Holdings, LLC




                                                  3
